Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-18-2004

Spruill v. Gillis
Precedential or Non-Precedential: Precedential

Docket No. 02-2659




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Spruill v. Gillis" (2004). 2004 Decisions. Paper 547.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/547


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                         PRECEDENTIAL   MICHAEL A. FARNAN (Argued)
                                        Department of Corrections
    UNITED STATES COURT OF              Office of Chief Counsel
           APPEALS                      P.O. Box 598
     FOR THE THIRD CIRCUIT              Camp Hill, PA 17011

                                        Attorney for Appellees Gillis and Goolier
             No. 02-2659
                                        ALAN S. GOLD (Argued)
                                        Sean Robins
          ROBERT SPRUILL,               Gold, Butkovitz & Robins
                                        7837 Old York Road
                  Appellant             Elkins Park, PA 19027

                   v.                   Attorney for Appellees McGlaughlin and
                                        Brown
 FRANK GILLIS; GOOLIER, C.O.;
MCGLAUGHLIN, M.D.; BROWN, P.A.                  ______________________

          _________________                            OPINION
                                                ______________________
   On Appeal From The United States
            District Court For
  The Middle District Of Pennsylvania   BECKER, Circuit Judge.
        (D.C. No. 3:01-CV-1625)
                                             This appeal raises important questions
  District Judge: Honorable Thomas I.
                                        of construction of the Prison Litigation
         Vanaskie, Chief Judge
                                        Reform Act of 1995 (PLRA), Pub. L. No.
           _________________
                                        104-134, 110 Stat. 1321 at 66 (1996).
                                        Plaintiff Robert Spruill is an inmate in the
        Argued January 13, 2004
                                        custody of the Pennsylvania Department of
                                        Corrections. Spruill filed a civil rights
   Before: ALITO, CHERTOFF, and
                                        complaint under 42 U.S.C. § 1983 against
       BECKER Circuit Judges.
                                        four defendants at the State Correctional
                                        I n s t i t u t io n a t C o a l T o w n s h i p ,
         (Filed: June 18, 2004)
                                        Pennsylvania: two prison officials (Frank
                                        Gillis and Stephen Gooler1 ); a prison
ERIC R. SONNENSCHEIN (Argued)
                                        doctor (Dr. Shawn McGlaughlin); and a
Covington & Burling
1201 Pennsylvania Avenue, N.W.
Washington, DC 20004                      1
                                           Spruill in his complaint spells the
                                        name “Goolier,” but we will use the
Attorney for Appellant                  correct spelling, “Gooler.”
prison physician’s assistant (Brian Brown).         exhaustion requirement, and we have not
In his complaint, Spruill alleges that, as a        had occasion to pass on whether the
result of the deliberate indifference of the        exhaustion requirement is merely a
defendants, his serious back condition was          termination requirement or also includes a
left untreated, or was inadequately treated,        procedural default component—that is,
resulting in excruciating pain and                  whether a prisoner may bring a § 1983 suit
susceptibility to other injuries. Pursuant to       so long as no grievance process remains
Pennsylvania’s Inmate Grievance System              open to him, or whether a prisoner must
Policy (the “Grievance System Policy”),             properly (i.e., on pain of procedural
Spruill filed a series of three inmate              default) exhaust administrative remedies
grievances, and he ultimately received              as a prerequisite to a suit in federal court.
some measure of medical care. In his                This case requires us to confront that issue,
grievances, Spruill did not seek money              and we hold that § 1997e(a) includes a
damages, but in the instant suit under 42           procedural default component. We further
U.S.C. § 1983, he does seek money                   hold that the determination whether a
damages for the alleged violation of his            prisoner has “properly” exhausted a claim
rights under the Eighth Amendment to the            (for procedural default purposes) is made
United States Constitution.                         by evaluating the prisoner’s compliance
                                                    with the prison’s a dm inistrativ e
    42 U.S.C. § 1997e(a), enacted as part
                                                    regulations governing inmate grievances,
of the PLRA, provides that a prisoner may
                                                    and the waiver, if any, of such regulations
not bring a § 1983 suit with respect to
                                                    by prison officials.
prison cond itions “u ntil such
administrative remedies as are available                 Applying this framework to Spruill’s
are exhausted.” Because Spruill had failed          grievances under the Grievance System
to seek money damages in his grievances,            Policy, we hold that (1) Spruill was not
the District Court concluded that he had            required to seek money damages in his
failed to meet the exhaustion requirement           grievances, and therefore has not
of § 1997e(a), and therefore dismissed              procedurally defaulted his claim for money
Spruill’s suit in its entirety. The District        damages; (2) Spruill was required to name
Court also held in the alternative that             Brown in his grievances, but that the
Spruill’s failure to name Brown in his              officials handling Spruill’s grievances
grievances constituted a failure to exhaust         waived his default on this requirement;
his claims against Brown. Spruill appeals           a n d ( 3 ) S p r u il l e x h au s t e d t h e
the dismissal of his claims against Gooler,         administrative remedies under the
Dr. McGlaughlin, and Brown. He does                 Grievance System Policy.
not appeal the dismissal of his suit against
                                                        Finally, turning to the merits-based
Gillis.
                                                    arguments that the defendants advance as
   Courts have only recently begun to               alternate grounds for affirmance of the
define the contours of the PLRA’s                   District Court, we conclude that Spruill

                                                2
does not state a claim for deliberate                      Bureau of Prisons, 355 F.3d 1204, 1212
indifference against Gooler, but that his                  (10th Cir. 2003) (quoting GFF Corp. v.
allegations against Dr. McGlaughlin and                    Associated Wholesale Grocers, Inc., 130
Brown are sufficient to withstand a motion                 F.3d 1381, 1384 (10th Cir. 1997) (noting
to dismiss. We will therefore affirm in                    that “a defendant may submit an
part, reverse in part, and remand for                      indisputably authentic [document] to the
f u r t h e r p r o c e e d in g s a g a in s t D r.       court to be considered on a motion to
McGlaughlin and Brown.                                     dismiss”)). We now chronicle the facts as
                                                           set forth in Spruill’s complaint.
                                                                    A. Spruill’s Complaint
       I. Facts and Procedural History
                                                               Spruill is currently incarcerated at the
   As this case comes to us on the District
                                                           State Correctional Institution at Chester,
Court’s grant of a motion to dismiss, we
                                                           Pennsylvania (“SCI-Chester”), but he has
must accept as true the facts as pled in
                                                           been housed in at least two other facilities.
Spruill’s complaint. E.g., Bd. of Trs. of
                                                           His complaint alleges that, shortly after he
Teamsters Local 863 Pension Fund v.
                                                           was transferred to the State Correctional
Foodtown, Inc., 296 F.3d 164, 168 (3d Cir.
                                                           Institution at Coal Township, Pennsylvania
2002). Given that the exhaustion issue
                                                           (“SCI-Coal”) in May 2001, the defendants
turns on the indisputably authentic
                                                           were deliberately indifferent to his medical
documents related to Spruill’s grievances,
                                                           needs and subjected him to unnecessarily
we hold that we may also consider these
                                                           painful medical treatment. Named as
without converting it to a motion for
                                                           defendants in the complaint are Frank
summary judgment.2 See Steele v. Fed.
                                                           Gillis, the Superintendent at SCI-Coal;
                                                           Lieutenant Steven Gooler, the Unit
   2                                                       Manager of the Restricted Housing Unit
    Strictly speaking, the motion acted on
                                                           (RHU) at SCI-Coal, where Spruill was
by the District Court should not have
                                                           housed during the events at issue; Dr.
been captioned as a Fed. R. Civ. P.
                                                           Shawn McGlaughlin, a prison physician;
12(b)(6) motion to dismiss, but rather as
                                                           and Brian Brown, a physician’s assistant.
a Fed. R. Civ. P. 12(c) motion for
judgment on the pleadings, because we                          On May 2, 2001, Spruill was
have held that failure to exhaust                          transferred from the State Correctional
administrative remedies under § 1997e(a)                   Institution at Rockview (SCI-Rockview),
is an affirmative defense. See Ray v.                      Pennsylvania to SCI-Coal, where he was
Kertes, 285 F.3d 287, 295 (3d Cir. 2002).                  housed in the RHU. Upon his arrival,
There is no material difference in the                     Spruill immediately requested to see a
applicable legal standards, so for the sake                medical staff member about severe pain he
of familiarity, we shall use the “motion                   was experiencing in his lower back area
to dismiss” formulation of Fed. R. Civ.                    and his right leg. “Several hours later,” he
P. 12(b).

                                                       3
was interviewed by a nurse. After Spruill
described his pain, and stated that he
“suffers from a chronic and debilitating
                                                        well as severe pain up and down
lower back disorder, spondylotic spinal
                                                        the front and back sides of the
stenosis with recurrent compression of L3
                                                        right leg. It was at that point this
and/or L4 nerve root on right,” the nurse
                                                        writer fell to the floor in a forceful
said, “There is nothing I can do, you will
                                                        manner, hitting the left side of my
need to sign up for sick call.”
                                                        face on the edge of the “metal”
    Spruill signed up for sick call on May              toilet in the cell. This writer did
3, but the next morning, he fell due to a               as well also jammed and/or
severe pain in his leg and back, striking the           injured his right thumb in the
left side of his face on the metal toilet in            same fall. This writer has reason
his cell. Spruill believes he was knocked               to believe that he may have passed
unconscious and also injured his right                  out due to the forceful blow he
thumb. That same day, May 4, he                         received to the left side of his face
informed the nurse of his fall, his                     when he fell. This writer has
additional injuries, and continuous back                made repeated request, prior, to
pain; the nurse said that she would inform              see the doctor, only to be told that
the doctor. Spruill also informed Gooler                the doctor does not visit the RHU.
about his fall, to which Gooler responded,              To date, and even in light of this
“so, what do you want me to do?” Spruill                writer’s sick call request and most
filed an official inmate grievance on May               recent fall incident, this writer has
4 complaining about the fall and new                    yet to be examined by this
injury. Gooler did not notify health care               institution’s doctor and/or RHU
providers once he was informed of                       security staff. This writer also
Spruill’s injuries; at that point, Spruill had          informed RHU Lt. Goolier, about
yet to be examined by a medical doctor. 3               the aforementioned fall. His reply
                                                        was: so, what do you want me to
                                                        do. The writer finds Lt. Goolier
  3
  The grievance filed by Spruill dated                  said remarks to be highly
May 4, 2001, reads as follows:                          unprofessional. He is required to
                                                        notify medical respecting this
      On the above stated date at                       writer’s fall and blow to the head.
      approx. 5:35 a.m., this writer                    What must I do, die, before I can
      attempted to get up out of the bed.               get medical attention?
      I took perhaps approximately 3 to
      4 short steps, wherein, at that                    In response to the prompt on the
      juncture, this writer received                 grievance form to “[l]ist actions taken
      and/or experienced an extremely                and staff you have contacted, before
      sharp pain in the lower back & as              submitting this grievance,” Spruill wrote:

                                                 4
    On May 5, Dr. McGlaughlin came to                Spruill was seen by the physician’s
Spruill’s cell regarding the sick call           assistant, Brown, on May 7. At that
request. Dr. McGlaughlin refused to              encounter, Brown accused Spruill of
examine Spruill and stated that Spruill          faking his injuries and did not examine
would never go to the infirmary. Spruill         him. On May 9, Spruill complained to the
filed a second grievance on May 6                nurse that the pain medication he was
complaining that McGlaughlin had failed          prescribed for his back5 “wasn’t working,”
to conduct a physical examination of him.4       and later that morning Spruill experienced
                                                 another “extremely sharp pain” in his

      Submitted sick call request(s)
      about back pain, spoke to the                    the continued severe pain I am
      nurse(s) about my back pain and                  having. More pointedly, the
      seeing the doctor—they said that                 aforementioned doctor never once
      it was nothing they could do, and                conducted a physical examination
      that the doctor will not come to                 in which to determine the full
      the RHU to see me. I spoke to Lt.                extent of my pre-existing back
      Goolier about my situation, he                   condition or the injuries I
      demonstrated no “care” or                        sustained relative to my fall on 5-
      concern regarding my health                      4-2001. In addition, said doctor’s
      and/or well being.                               visit to the RHU with me lasted
                                                       approximately 30 seconds maybe
  4
  The grievance filed by Spruill dated                 less. To date, I am still
May 6, 2001, reads as follows:                         experiencing a considerable
                                                       amount of pain.
      This writer avers the following: I
      was seen on 5-5-2001, by a                     In response to the prompt on the
      member of the medical staff                grievance form to “[l]ist actions taken
      whom identified himself as the             and staff you have contacted, before
      institutional medical “doctor.” I          submitting this grievance,” Spruill wrote:
      explained to the doctor that I
      suffer from a “chronic back                      Spoke to nurses and RHU staff
      disorder” and currently experience               members who stated there’s
      severe pain around my lower back                 nothing they can do. I will need
      & right leg. And that I had fallen               to submit a grievance.
      in the cell the day prior, “hitting
                                                   5
      my face on the metal toilet & also            It is not clear from Spruill’s
      hurting my right hand in said fall.        complaint whether this medication was
      Moreover, I advised the doctor             prescribed by an SCI-Coal physician, or
      that my fall was directly related to       by a physician from SCI-Rockview, from
      my not being able to walk—due to           which Spruill had just been transferred.

                                             5
lower back and leg which caused him to                On May 14, Dr. McGlaughlin had
fall again. Spruill submitted another sick       Spru ill brought into the medical
call request, and was seen on May 10 by          e x a m i n a t io n r o o m , w h e r e D r .
Brown in response to that request. Spruill       McGlaughlin deliberately bent and twisted
told Brown that “the current medication          Spruill’s legs “as if he was trying to shape
was not working to reduce his pain,” but         a pretzel.” Dr. McGlaughlin did not
Brown did not take any actions to help           examine Spruill’s face or thumb for
him. Spruill submitted another sick call         injuries sustained on the morning of May
request on May 11, following which he            4.
was seen by Dr. M cGlaughlin on May 12.
                                                     The grievances were consolidated and
Dr. McGlaughlin stated that he did not
                                                 denied upon Initial Review, and Spruill
believe there was anything wrong with
                                                 filed administrative appeals. The first
Spruill’s back, and accused Spruill of
                                                 appeal was denied, and Spruill filed a final
“playing games.” Spruill filed a third
                                                 appeal, which was also denied. The stated
grievance that day. 6


                                                    particular instance, since he has
  6
  The grievance filed by Spruill dated              never conducted any physical
May 12, 2001, reads as follows:                     examination on this writer.

      This writer avers that at                     To date, this writer remains in
      approximately 8:34 a.m. on the                constant sever[e] pain. And Dr.
      above indicated date, SCI-Coal                McGlaughlin’s continued
      Chief M edical Director Dr.                   course of treatment that he knows
      McGlaughlin, came to my cell                  is painful & ineffective may soon
      regarding my sick call request.               entail a substantial risk of me
      Dr. McGlaughlin stated to me:                 seriously harming myself in this
      that I had been evaluated back in             cell “falling.”
      “February 2001,” by Dr. Osgood,
      who has said that I am pain-free,              In response to the prompt on the
      and that there’s nothing wrong             grievance form to “[l]ist actions taken
      with my back.                              and staff you have contacted, before
                                                 submitting this grievance,” Spruill wrote:
      In addition: Coal’s Chief Medical
      Director stated to this writer that           Spoke to officer Shay—“Pod
      this: “brings an end to your little           officer” who indicated that it is
      back playing games.” This writer              very little if anything at all he
      contends that Dr. McGlaughlin’s               could do, the matter will need to
      remarks as stated herein above                be addressed by medical or by
      were highly unprofessional in this            way of the grievance system.

                                             6
reasons behind the denials were that              timely notice of appeal from the final order
Spruill was, at the time, receiving               dismissing the action and we have
appropriate medical care.         As our          jurisdiction under 28 U.S.C. § 1291. We
rescription of the grievances demonstrates,       exercise plenary review over a district
see supra notes 3, 4 & 6, Spruill did not         court’s decision to grant a motion to
seek monetary relief from the prison, nor         dismiss. Broselow v. Fisher, 319 F.3d
do the grievances identify Brown by name          605, 607 (3d Cir. 2003). To the extent that
or by description.                                our review turns on the statutory
                                                  construction of the exhaustion requirement
  B. Proceedings in the District Court
                                                  in § 1997e(a), our review is also plenary.
    Spruill filed the present suit seeking        Concepcion v. Morton, 306 F.3d 1347,
monetary and injunctive relief. Because           1352 (3d Cir. 2002) (holding that “the
Spruill had by then been transferred to           scope of § 1997e(a)’s applicability, which
SCI-Chester, the District Court held that         is a question of law” is subject to plenary
his claim for injunctive relief against           review); see also Nyhuis v. Reno, 204 F.3d
officials at SCI-Coal was moot under              65, 66 (3d Cir. 2000).
Abdul-Akbar v. Watson, 4 F.3d 195, 206-
                                                      The defendants advance several
07 (3d Cir. 1993). The District Court
                                                  grounds on which to affirm the judgment
granted all four defendants’ motions to
                                                  of the District Court. First, they argue that
dismiss on several grounds, holding, inter
                                                  Spruill’s failure to seek money damages in
alia, that (1) Spruill’s failure to seek
                                                  his grievances precludes him from now
money damages in his grievances
                                                  seeking damages in federal court. Second,
constituted a failure to exhaust
                                                  Brown argues that Spruill’s failure to
administrative remedies; (2) because
                                                  name him in the grievances is a failure to
Spru ill received adequate medical
                                                  exhaust. Third, all defendants argue that
treatment, he had stated no claim for a
                                                  Spruill has not alleged facts sufficient to
violation of his Eighth Amendment rights;
                                                  establish a violation of his Eighth
and (3) Spruill had failed to exhaust his
                                                  Amendment rights.7 We will treat each of
claim against Brown because the
                                                  these arguments in turn.
grievances did not name Brown.
             C. This Appeal
                                                        II. Exhaustion Under the PLRA
    Spruill appeals the dismissals of Lt.
Gooler, Dr. McGlaughlin, and Brown, but
does not appeal the dismissal of                    7
                                                      Gooler captions this issue as a
Superintendent Gillis. The District Court
                                                  qualified immunity defense, which it is
had jurisdiction over this action pursuant
                                                  not. The substance of his argument is
to 28 U.S.C. § 1331 and § 1343, as a suit
                                                  that Spruill’s complaint does not
arising under a federal law securing civil
                                                  establish that Gooler acted with a mental
rights, 42 U.S.C. § 1983. Spruill filed a
                                                  state of deliberate indifference.

                                              7
              A. The CRIPA                          discretionary continuance provision with a
                                                    mandatory dismissal provision:
    In 1980, Congress enacted the Civil
Rights of Institutionalized Persons Act                No action shall be brought with
(CRIPA), Pub. L. No. 96-247, 94 Stat. 349              respect to prison conditions under
(1980). CRIPA § 7 (originally codified at              section 1979 of the Revised
42 U.S.C. § 1997e) took several steps to               Statutes of the United States (42
foster the development of administrative               U.S.C. 1983), or any other Federal
grievance systems in prisons: First, it                law, by a prisoner confined in any
directed the Attorney General to                       jail, prison, or other correctional
promulgate, after consultation with others,            facility until such administrative
“minimum standards for the development                 remedies as are available are
of a plain, speedy, and effective system for           exhausted.
the resolution of [inmate] grievances.”
                                                    PLRA § 803(d) (codified at 42 U.S.C. §
CRIPA § 7(b)(1). Second, it directed the
                                                    1997e(a) and amending CRIPA § 7(a)).
Attorney General to set up a certification
                                                    As the Supreme Court explained in Nussle:
program for inmate grievance systems.
CRIPA § 7(c). Third, it gave District                  [This] exhaustion provision differs
Courts discretion to continue (i.e. stay) §            markedly from its predecessor.
1983 cases brought by prisoners “in order              Once within the discretion of the
to require exhaustion of such plain,                   district court, exhaustion in cases
speedy, and effective administrative                   covered by § 1997e(a) is now
remedies as are available.” CRIPA § 7(a).              mandatory.          All “available”
The Supreme Court “described this                      remedies must now be exhausted;
provision as a ‘limited exhaustion                     those remedies need not meet
requirement.’” Porter v. Nussle, 534 U.S.              federal standards, nor must they be
516, 523-24 (2002) (quoting McCarthy v.                “plain, speedy, and effective.”
Madigan, 503 U.S. 140, 150-51 (1992));                 Even when the prisoner seeks relief
see also Concepcion, 306 F.3d at 1352.                 not a va ila ble in grievance
                                                       proceedings, n o ta b ly m oney
              B. The PLRA
                                                       damages, exhaustion is a
    This regime of discretionary                       prerequisite to suit. And unlike the
continuance to exhaust administrative                  prev ious prov ision, w hich
remedies lasted until the 1996 enactment               encompassed only § 1983 suits,
of the Prison Litigation Reform Act of                 exhaustion is now required for all
1995, Pub. L. No. 104-134, 110 Stat. 1321              “action [s] . . . brought with respect
at 66 (1996). Section 803(d) of the PLRA               to prison conditions,” whether
amended CRIPA § 7 to, inter alia, remove               under § 1983 or “any other Federal
the standards-setting and certification roles          law.”
of the Attorney General, and replace the
                                                    534 U.S. at 524 (citing Booth v. Churner,

                                                8
532 U.S. 731, 739-41 & n.5).                      interpreting §    1997e(a)’s    exhaustion
                                                  requirement.
    Several courts have recounted the
legislative history of the PLRA, and we            C. Exhaustion and Procedural Default
need not do so once again. See, e.g.,
                                                      We have previously addressed the
Johnson v. Daley, 339 F.3d 582, 598-99
                                                  applicability of § 1997e(a) to actions by
(7th Cir. 2003) (Ripple, J., concurring in
                                                  prisoners who have filed suit in federal
the judgment); Nussle v. Willette, 224 F.3d
                                                  court before pursuing all avenues of relief
95, 106 (2d Cir. 2000), rev’d sub nom.
                                                  available to them within their prison’s
Porter v. Nussle, 534 U.S. 516 (2002);
                                                  inmate grievance system. In Nyhuis, 204
Alexander v. Hawk, 159 F.3d 1321, 1324-
                                                  F.3d 65, we held that an inmate seeking
25 (11th Cir. 1998). The Supreme Court
                                                  relief that the prison’s administrative
summarized the objectives of the
                                                  grievance system cannot provide (in
exhaustion requirement of the PLRA in
                                                  Nyhuis, it was money damages) must
Nussle:
                                                  nonetheless pursue the grievance process
   Beyond doubt, Congress enacted §               to its end before coming to federal court.
   1997e(a) to reduce the quantity and            We concluded that the PLRA “make[s]
   improve the quality of prisoner                exhaustion of all administrative remedies
   suits; to this purpose, Congress               mandatory.” Id. at 67 (emphasis added).
   afforded corrections officials time            The question we now consider is whether
   and opportunity to address                     “all administrative re medies” are
   com plaints internally before                  exhausted whenever there is no further
   allowing the initiation of a federal           process available to the inmate within the
   case. In some instances, corrective            grievance system (which would happen if,
   action taken in response to an                 say, an inmate fails to file an
   inmate’s grievance might improve               administrative appeal), or whether it is
   prison administration and satisfy              necessary that the inmate reach this
   the inmate, thereby obviating the              endpoint having availed himself of every
   need for litigation.        In other           process at every turn (which would require
   instances, the internal review might           all appeals to be timely pursued, etc.). Put
   “filter out some frivolous claims.”            another way, we ask whether the PLRA
   And for cases ultimately brought to            requires simple exhaustion or something
   court, adjudication could be                   more— “proper” exhaustion, as it were.
   facilitated by an administrative               To borrow terms from other areas of the
   record that clarifies the contours of          law that recognize an exh austion
   the controversy.                               requirement, we consider whether the
                                                  PLRA’s exhaustion requirement is merely
534 U.S. at 524-25 (quoting and citing
                                                  a termination requirement, or also includes
Booth, 532 U.S. at 737). With this
                                                  a procedural default component.
background to guide us, we turn next to


                                              9
     We recognize that there is an emerging                  failed to me et the State’s
split among the circuits on whether the                      procedura l requirements for
PLRA includes a procedural default                           presenting his federal claims has
component. Compare Ross v. County of                         deprived the state courts of an
Bernalillo, 365 F.3d 1181,1186 (10th Cir.                    opportunity to address those claims
2004) (“[T]he PLRA, like 28 U.S.C. §                         in the first instance. A habeas
2254, contains a procedural default                          petitioner who has defaulted his
c o n c e p t w i t h in i t s e x h a u s t i o n           federal claims in state court meets
requirement.”), and Pozo v. McCaughtry,                      the technical requirements for
286 F.3d 1022 (7th Cir.) (same), cert.                       exhaustion; there are no state
denied 537 U.S. 949 (2002), with Thomas                      remedies any longer “available” to
v. Woolum, 337 F.3d 720, 723 (6th Cir.                       him.     In the absence of the
2003) (“[W]e hold that so long as an                         independent and adequate state
inmate presents his or her grievance to                      ground doctrine in federal habeas,
prison officials and appeals through the                     habeas petitioners would be able to
available procedures, the inmate has                         avoid the exhaustion requirement
exhausted his or her administrative                          by defaulting their federal claims in
remedies, and a prison’s decision not to                     state court.
address the grievance because it was
                                                          Coleman v. Thompson, 501 U.S. 722, 732
untimely under prison rules shall not bar
                                                          (1991) (citing 28 U.S.C. § 2254(b); Engle
the federal suit.”).
                                                          v. Isaac, 456 U.S. 107, 125-26, n.28
1. The Procedural Default Component of                    (1982)).
the PLRA
                                                              The value of a procedural default rule
   The Supreme Court has observed in the                  for enforcing an exhaustion requirement is
federal habeas corpus context that an                     obvious. For example, both state criminal
exhaustion requirement with out a                         processes and prison administrative
procedural default component is quite                     grievance systems normally include time
toothless. To “protect the integrity of the               bars; without the backstop of a procedural
federal exhaustion rule, [federal habeas                  default rule, an aggrieved prisoner could
courts] ask not only whether a prisoner has               evade § 1997e(a)’s exhaustion requirement
exhausted his state remedies, but also                    by simply letting the time to present his
whether he has properly exhausted those                   grievance expire, and a habeas petitioner
remedies, i.e., whether he has fairly                     could likewise evade 28 U.S.C. §
presented his claims to the state courts.”                2254(b)’s exhaustion requirement by not
O’Sullivan v. Boerckel, 526 U.S. 838, 848                 timely appealing within the state court
(1999) (quotation marks and citations                     system. There are many other points at
omitted) (emphasis in original).                          which an aggrieved prisoner or a habeas
                                                          petitioner could similarly deprive the
    [A] habeas petitioner who has
                                                          prison grievance system or state court

                                                     10
system, respectively, of the opportunity to
fairly consider his claim.
    The analogy is far from perfect,                 have been commenced [before the State
though. For one thing, the Supreme Court             authority].” In Oscar Mayer & Co. v.
has consistently located the procedural              Evans, 441 U.S. 750 (1979), the Supreme
default component of federal habeas law in           Court concluded that this provision
the “independent and adequate state                  (which is parallel to § 706(c) of Title
ground” doctrine, see, e.g., Lee v. Kemna,           VII, see Oscar Mayer, 441 U.S. at 755-
534 U.S. 362, 375 (2002); Coleman, 501               56) makes “resort to administrative
U.S. at 729, a doctrine that, in the habeas          remedies in deferral States by individual
context at least, “is grounded in concerns           claimants . . . mandatory, not optional.”
of comity and federalism,” id. at 730; see           Id. at 758. In substance, then, section
also Edwards v. Carpenter, 529 U.S. 446,             14(b) implies a sort of exhaustion
453 (2000); Lambrix v. Singletary, 520               requirement, because aggrieved parties in
U.S. 518, 523 (1997). It is at least possible        deferral states must at least commence
that the comity-and-federalism rationale             the available state administrative
(and hence the “independent and adequate             proceedings. The Oscar Mayer Court
state ground” rule) applies with greater             went on, however, to also hold that
force to defaults in state judicial                  section 14(b) does not authorize the
proceedings than it does to defaults in state        denial of federal relief in the face of a
administrative proceedings.          Another         state procedural default. 441 U.S. at
problem with uncritically importing                  758-65. Thus, section 14(b) does not bar
principles from federal habeas doctrine              a suit by an ADEA plaintiff in a deferral
into this context is that in other federal           state who does not avail himself of the
statutory schemes—most prominently,                  available state administrative process, or
employment discrimination claims under               only seeks to invoke that process after a
the Age Discrimination in Employment                 state time limit for doing so has expired.
Act (ADEA)—the Supreme Court has not                 In short, the Court explained, “state
interpreted an exhaustion-like requirement           procedural defaults cannot foreclose
to imply a procedural default component. 8           federal relief.” Id. at 762. Thus, the
                                                     ADEA has an exhaustion requirement
                                                     but no procedural default component.
  8
    Section 14(b) of the ADEA, 29                        But like the federal habeas corpus
U.S.C. § 633(b), provides that, in states            analogy, the Oscar Mayer analogy is
that have a “State authority” authorized             imperfect. Oscar Mayer emphasizes that
to enforce state laws against age                    relief before a state agency is based on
discrimination (known as “deferral                   state law, and “independent [of] federal
states”), an ADEA private plaintiff may              relief.” 441 U.S. at 761. Thus, ADEA
not bring a federal lawsuit “before the              relief operates substantively in parallel
expiration of sixty days after proceedings           with state relief, even though section

                                                11
                                                   objectives will be served by interpreting §
                                                   1997e(a)’s exhaustion requirement to
    The competing analogies of federal
                                                   include a procedural default component.
habeas corpus and federal civil rights law
                                                   Based on our earlier discussion of the
are developed in greater detail in the
                                                   PLRA’s legislative history, see supra Part
majority and dissenting opinions in the
                                                   III.B, Congress seems to have had three
Court of Appeals for the Sixth Circuit’s
                                                   interrelated objectives relevant to our
opinion on the same exhaustion question
                                                   inquiry here: (1) to return control of the
we consider here. See Thomas, 337 F.3d
                                                   inmate grievance process to prison
720 (Moore, J.); id. at 737 (Rosen, J.,
                                                   administra tors; (2) to encou rage
dissenting in part and concurring in the
                                                   development of an administrative record,
judgment). Suffice it to say that we find
                                                   and perhaps settlements, within the inmate
neither position entirely satisfactory. But
                                                   grievance process; and (3) to reduce the
the foregoing discussion at least suggests
                                                   burden on the federal courts by erecting
that an exhaustion rule can (though need
                                                   barriers to frivolous prisoner lawsuits.
not) be fairly read to include a procedural
                                                   Each of these goals is better served by
default component. Therefore, the best
                                                   interpreting § 1997e(a)’s exhaustion
course, we think, is to examine Congress’s
                                                   language to include a procedural default
policy objectives in enacting § 1997e(a),
                                                   component than by interpreting it merely
and to evaluate whether those are better
                                                   to require termination of all administrative
served by a procedural default rule, or the
                                                   grievance proceedings.
absence of one.
                                                       All three goals are obviously served by
   We believe that Congress’s policy
                                                   a procedural default rule because such a
                                                   rule prevents an end-run around the
                                                   exhaustion requirement, and thereby
14(b) encourages that, procedurally, they          creates an overwhelming incentive for a
be pursued consecutively. In contrast, §           prisoner to pursue his claims to the fullest
1997e(a) is addressed only to “[§ 1983             within the administrative grievance
and] any other Federal law.” While                 system. There are subtler benefits too: A
relief is to be pursued consecutively              procedural default rule enhances the
under § 1997e(a) (first in the prison              integrity of prison administration because
grievance system, and then in federal              it ensures prisoner compliance with the
court), the substantive rights are                 specific requirements of the grievance
exclusively federal in character. If the           system. A procedural default rule ensures
PLRA charged state prison authorities              that an administrative record will be
with remedying only state law, we might            developed in the best fashion (i.e., under a
find the parallel to the ADEA more                 grievance system designed to create just
persuasive; but in the PLRA regime state           such a record), and that the possibility of
prison authorities are called upon to              settlement will be explored within a
remedy violations of federal law.

                                              12
framework where prison administrators                      identify a specific person does not
will be receptive to settlement. Finally,                  prevent a later suit against that
Congress wanted to erect any barrier it                    person. Brown v. Sikes, 212 F.3d
could to suits by prisoners in federal court,              1205, 1208 (11th Cir. 2000).
and a procedural default rule surely                       Presumably the sixth circuit
reduces caseloads (even though it may be                   likewise would require legal claims
a blunt instrument for doing so).                          to be identified, while the eleventh
                                                           would not. Yet both of these
    2. Measuring Procedural Default
                                                           decisions skip over a vital question:
    Having concluded that, as a matter of                  what body of law governs the
statutory construction, § 1997e(a) includes                specificity inquiry?
a procedural default component, we must
                                                     Id.
identify the source of the rules that a
prisoner must follow to avoid procedurally               We agree that this is a critical question:
defaulting his claim. Judge Easterbrook              Is procedural default under § 1997e(a)
has aptly referred to this question as “the          governed by express federal law, federal
choice of law issue.” Strong v. David, 297           common law, or by the “law” of the state
F.3d 646, 649 (7th Cir. 2002).          He           prison grievance system (as stated in this
elaborates:                                          case in the Grievance System Policy)? By
                                                     “federal common law” we refer to some
   Very few courts have addressed
                                                     putative set of rules, or at least general
   what things an administrative
                                                     standards, for assessing whether a
   grievance must contain, and none
                                                     grievance was timely, included a
   has attended to the choice-of-law
                                                     sufficiently detailed factual account,
   issue. Courts—and presumably
                                                     requested appropriate relief, etc. At all
   litigants too—have assumed that
                                                     events, we agree with Judge Easterbrook’s
   the general objectives that inspired
                                                     conclusion that prison grievance
   § 1997e(a) also determine how a
                                                     procedures supply the yardstick for
   prisoner must go about exhausting
                                                     measuring procedural default. Accord
   state remedies. The sixth circuit,
                                                     Pozo, 286 F.3d at 1025. This result is
   for example, demands that the
                                                     more in harmony with Congressional
   administrative grievance name each
                                                     policy than creating ad hoc federal
   person who ultimately becomes a
                                                     common law, and it is also fairer to
   defendant. Curry v. Scott, 249 F.3d
                                                     inmates.
   493, 504-05 (6th Cir. 2001). In
   contrast, the eleventh circuit                        To begin with, there simply is no
   requires only that a prisoner include             express federal law describing the
   in a grievance all the information                procedural requirements with which
   the prisoner reasonably can be                    prisoners must comply in satisfying §
   expected to know; failing to                      1997e(a)’s exhaustion requirement. See


                                                13
Strong, 297 F.3d at 649. As between                 into their grievance systems.
crafting judge-made law on this subject
                                                        We also believe that, from a notice and
and looking to state prison grievance
                                                    due process point of view, it is fairer to
procedures, the latter will far better serve
                                                    hold inmates to a single, consistent set of
the policy interests of the PLRA. We have
                                                    procedural rules in pursuing their
repeatedly noted above that the legislative
                                                    grievances. If we were to create our own
history is clear that the PLRA was
                                                    common law on the subject, we would in
intended to return control of prisons to
                                                    effect be asking prisoners to both comply
wardens; one aspect of this was a
                                                    with prison grievance procedures (to
comprehensive program of returning
                                                    ensure that the prison will hear their
control of the grievance process.
                                                    grievances), while keeping an eye on a
Mandatory exhaustion (with a procedural
                                                    separate set of federal requirements (to
default component) ensures that inmate
                                                    ensure that they will preserve a remedy in
grievances will be addressed first within
                                                    federal court if it comes to it). The better
the prison’s own system— in this respect,
                                                    approach is to have federal courts
the PLRA is thus appropriately
                                                    recognize prisoners’ procedural defaults
defederalizing.       Moreover, Congress
                                                    within the applicable prison grievance
repealed the portions of CRIPA that
                                                    system.10
established federal standards-setting and
certification for prison grievance systems.
It would be anomalous, to say the least, to           10
                                                        To be sure, we have previously
refuse to give effect to the very rules that
                                                    suggested that in enacting the PLRA,
the PLRA encourages state prison
                                                    “Congress intended to save courts from
authorities to enact.9         Indeed, the
                                                    spending countless hours, educating
unintended result of making federal
                                                    themselves in every case, as to the
common law on this subject might even be
                                                    vagaries of prison administrative
that prisons would acquiesce in that
                                                    processes, state or federal.” Nyhuis, 204
federal common law by incorporating it
                                                    F.3d at 74. This arose, however, in a
                                                    discussion of the reasons that § 1997e(a)
                                                    does not include a futility exception
  9
    Simply because the rules are                    (which would require federal courts to
procedural does not somehow lessen the              make predictive inquiries about what
importance to the prison authority of               grievances might or might not be futile).
having federal courts honor them. Cf.               We are comfortable that evaluating a
Coleman, 501 U.S. at 730 (explaining                procedural default in the course of an
that when a federal habeas court ignores            existing and fully developed grievance
a state procedural ground for rejecting a           will be an order of magnitude less
federal claim, “the habeas court ignores            complex and less fact-intensive than
the State’s legitimate reasons for holding          ascertaining whether a prisoner’s
the prisoner”).                                     undeveloped grievance would be futile.

                                               14
    Finally, we note that just as procedural        available.
default in the federal habeas corpus
                                                        We turn, then, to the procedural default
context must be predicated on an adequate
                                                    component. Unlike federal habeas corpus
(and independent) state ground, see Ford
                                                    procedural default inquiries under 28
v. Georgia, 498 U.S. 411, 423-24 (1991),
                                                    U.S.C. § 2254(b) and Coleman, where the
so too must a prison grievance system’s
                                                    federal court typically will have the benefit
procedural requirements not be imposed in
                                                    of a state-court ruling on whether a
a way that offends the Federal Constitution
                                                    petitioner has procedurally defaulted his
or the federal policy embodied in §
                                                    federal claim under state procedural law, a
1997e(a). We made the same observation
                                                    court reviewing a prisoner’s § 1983 claim
(albeit in somewhat different terms) in
                                                    for compliance with § 1997e(a) will have,
Nyhuis, 204 F.3d at 77-78, where we
                                                    at best, a ruling from a prison grievance
explained that the policy of § 1997e(a) is
                                                    appellate body on whether the prisoner
that “compliance with the administrative
                                                    complied with the prison grievance
remedy scheme will be satisfactory if it is
                                                    system’s procedural rules.11 At worst, the
substantial.” As the next Part makes clear,
                                                    state administrative body will not have
though, we have no occasion in this case to
                                                    passed at all on the prisoner’s procedural
further elaborate on this aspect of
                                                    compliance vel non, and the federal court
§1997e(a).
                                                    must undertake an independent procedural
   D. Exhaustion of Spruill’s Claims                default inquiry. This is what we must do
                                                    here, for no ruling from the prison
    The first “exhaustion” question is
                                                    administrators addresses the procedural
whether Spruill has exhausted his
                                                    implications of Spruill’s failure to
administrative remedies in the literal
                                                    specifically ask for money damages or his
sense—whether further avenues of relief
                                                    failure to name Brown in his grievances.
are available to him within the prison’s
inmate grievance process. None are. DC-                Because this exercise is essentially a
ADM-804 Part VI provides for three                  matter of statutory construction—it turns
stages of review within Pennsylvania’s
Grievance System: Initial Review (DC-
ADM -804 Part VI.B), which addresses the              11
                                                        Aside from our comments above
inmate’s filed grievance; the first appeal
                                                    about the need for administrative
from the Initial Review, known as Appeal
                                                    grievance systems to comport with the
to Facility Manager (DC-ADM-804 Part
                                                    Federal Constitution and the federal
VI.C); and a second and final appeal, the
                                                    policy of § 1997e(a) to be given effect,
Appeal to Secretary’s Office of Inmate
                                                    we express no view as to whether, or
Grievances and Appeals (DC-ADM-804
                                                    under what standard, any such state
Part VI.D). Spruill’s grievances went
                                                    administrative determinations of
through all stages and were denied. He
                                                    procedural default would be reviewable
has no further administrative process
                                                    by a federal court.

                                               15
on the interpretation of the Grievance                the claim.     The text of the
System Policy— it is a question of law over           grievance shall be leg ible,
which we have plenary review. See Stokes              presented in a courteous manner,
v. Dist. Attorney, 247 F.3d 539, 540-41 (3d           and the statement of facts shall
Cir. 2001). It is therefore appropriate for           not exceed tw o (2) pages. The
this Court to undertake the inquiry in the            inmate should identify any persons
first instance. See Hudson United Bank v.             who may have information that
LiTenda Mortgage Corp., 142 F.3d 151,                 could be helpful in resolving the
159 (3d Cir. 1998) (“When a district court            grievance. The inmate should also
has failed to reach a question below that             include information on attempts to
becomes critical when reviewed on appeal,             resolve the matter informally. The
an appellate court may sometimes resolve              inmate may also specifically state
the issue on appeal rather than remand to             any claims he/she wishes to make
the district court. This procedure is                 conc ernin g v i o l a ti o n s o f
generally appropriate when the factual                Department directives, regulations,
record is developed and the issues provide            court orders, or other law. The
purely legal questions, upon which an                 inmate may include a request for
appellate court exercises plenary review.”            compensation or other legal relief
(citations omitted)).                                 normally available from a court.
 1. Spruill’s Failure to Ask for Money             DC-ADM 804, Part VI.A.1.d (emphasis in
Damages                                            original).
    We have reproduced in full the texts of            The verbs in this paragraph establish
Spruill’s three grievances. See supra notes        three tiers of grievance components: items
3, 4 & 6.          None requests money             that are mandatory (“shall”); items that are
damages—or any other specific relief for           required to the extent practicable
that matter.       As noted above, the             (“should”); and items that are optional
defendants assert that Spruill cannot now          (“may”). A request for money damages
in federal court seek money damages. As            falls in the third category. Since an
we concluded in the discussion above, we           optional procedural provision cannot give
must look to the rules governing the               rise to a procedural default, it appears that
prison’s grievance system to ascertain             Spruill is not now precluded from seeking
whether Spruill has procedurally defaulted         money damages.
his claim for monetary relief. The portion
                                                       There is, however, a possible
of the Grievance System Policy that details
                                                   alternative reading: The sentence at issue
what “shall,” “should,” and “may” be
                                                   may be addressed not to the written
included in a grievance reads:
                                                   contents of a grievance, but rather to the
   The inmate shall include a                      scope of relief available within the
   statement of the facts relevant to              grievance system.       This is not an


                                              16
unreasonable matter for a prison grievance                reads, “If the inmate desires compensation
system policy to address; indeed, it was the              or other legal relief normally available
absence of a mechanism to recover                         from a court, the inmate shall request the
monetary relief—in a prior version of the                 relief with specificity in his/her initial
very grievance system here at issue—that                  grievance.”
generated the controversy in Booth, 532
                                                              In sum, Spruill cannot be said to have
U.S. 731 (holding that the unavailability of
                                                          failed to follow the regulations—and thus
monetary relief through a prison grievance
                                                          procedurally defaulted— in this respect.
system does not excuse a prisoner seeking
                                                          Nothing in the Grievance System Policy
only money damages from the PLRA’s
                                                          would have put Spruill on notice that he
exhaustion requirement). See also id. at
                                                          had to ask for money damages—or any
734 & n.1 (noting that Pennsylvania’s
                                                          particular form of relief at all. Therefore
grievance system did not provide for
                                                          we conclude that he has satisfied §
recovery of money damages at the time of
                                                          1997e(a), and we cannot affirm the District
Booth’s grievance, but that it had since
                                                          Court’s dismissal on this failure-to-exhaust
been modified to permit such recovery).
                                                          ground.
Interpreting the provision above as
establishing the scope of available                        2. Spruill’s Failure to Name Brown in
relief—and implicitly requiring that the                  His Grievances
p r i s o n er i d e n ti f y t h e r e l ie f h e
                                                              The passage quoted above regarding
seeks— would lead to the conclusion that
                                                          the contents of the grievance is also the
Spruill did procedurally default his claim
                                                          only section of the Grievance System
for monetary relief.
                                                          Policy requiring that the grievance identify
    We reject this scope-of-available-relief              specific persons. On this matter, the text is
reading for several reasons.           First,             mandatory, or nearly so: “The inmate shall
grammatically the regulation reads “may                   include a statement of the facts relevant to
include a request for” and not “may                       the claim. . . . The inmate should identify
request.” Second, the sentence appears as                 any persons who may have information
part of a regulation directing the contents               that could be helpful in resolving the
of the written grievance, not one that                    grievance. The inmate should also include
otherwise sets the scope of permissible                   information on attempts to resolve the
relief. Third, the form itself on which                   matter informally.” DC-ADM 804, Part
grievances are filed does not include any                 VI.A.1.d. To the extent that Brown’s
prompt for stating the relief sought.                     identity is a “fact[] relevant to the
Furthermore, the regulation does not read                 claim”—and it is—it was mandatory for
like a regulation that could give rise to a               Spruill to include it. To the extent that
procedural default for failure to plead                   Brown was a “person[] who may have
properly for relief. The regulation quoted                information” or someone with whom
above is far cry from, say, a regulation that             Spruill made “attempts to resolve the


                                                     17
matter informally”— and he was—Spruill               insulting treatment by Brown— there
was required to identify Brown if                    would be no constitutional violation there
practicable. Spruill did not, and has                anyway. Rather, the grievances and the
offered no explanation for his failure to do         suit are about a larger-scale denial of
so. Any grievance against Brown would                adequate medical care, in which prison
now be time-barred. See DC-ADM 804,                  officials clearly knew Brown was alleged
Part VI.A.1.e (“Grievances must be                   to be implicated. Thus we reject the
submitted by the inmate . . . within fifteen         District Court’s dismissal of Spruill’s suit
(15) working days after the events on                against Brown on these grounds.
which the claims are based.”). Thus
                                                                        ***
Spruill has procedurally defaulted a claim
against Brown by failing to identify him.                In closing this Part, we stress that
                                                     under § 1997e(a), the warden is
    But the prison’s grievance process
                                                     responsible for the grievance system. If
excused this procedural default: The
                                                     the warden (or whoever the appropriate
grievance officer’s “Initial Review
                                                     state official may be) is dissatisfied with
Response” (the first-level determination
                                                     the procedural default rulings in this Part,
under the Grievance System Policy)
                                                     he or she may alter the grievance system to
identified Brown by name. Although the
                                                     require more (or less) of inmates by way of
response identified Brown only as
                                                     exhaustion. Such measures, we reiterate,
someone who had seen Spruill in the
                                                     must be consistent with the Federal
course of his medical visits, it is not to be
                                                     Constitution and the federal policy
expected that a response rejecting Spruill’s
                                                     embodied in § 1997e(a) to be enforced as
grievances on the merits would identify
                                                     grounds for procedural default in a
any malfeasance on Brown’s part. The
                                                     subsequent federal lawsuit.         As we
purpose of the regulation here is to put the
                                                     observed in Nyhuis, 204 F.3d at 77, “if in
prison officials on notice of the persons
                                                     the long run, something of a cooperative
claimed to be guilty of wrongdoing. As
                                                     ethos can be achieved between inmate and
such, the prison can excuse an inmate’s
                                                     jailer, the internal administrative process
failure to do so by identifying the
                                                     could prove a less hostile and adversarial
unidentified persons and acknowledging
                                                     forum than that of federal court.” We are
that they were fairly within the compass of
                                                     likewise hopeful that our holdings today
the prisoner’s grievance.
                                                     on procedural default and waiver will not
    The point is close, but we conclude that         engender a prison grievance review culture
the prison grievance officer’s recognition           marked by technicalities, but will instead
that Brown was involved in the events that           foster the cooperative resolution of
Spruill complained of excused any                    legitim ate gr ie va nce s by f u r th er
procedural defects in Spruill’s initial              encouraging prisoners to avail themselves
grievances. Spruill’s grievances and suit            of the forum usually best suited to redress
are not about specific instances of                  those grievances.

                                                18
III. Spruill’s Eighth Amendment Claims              doctor is “intentionally inflicting pain on
                                                    [a] prisoner[].” 897 F.2d at 109. In
    Because there is no exhaustion or
                                                    MCCII, we identified several other
procedural default bar to Spruill’s suit, we
                                                    scenarios that satisfy Estelle.         Most
turn to the merits of his Constitutional
                                                    relevant to this case are (1) “[w]here
claims. We have on several occasions
                                                    prison authorities deny reasonable requests
discussed the conditions under which
                                                    for medical treatment . . . and such denial
deprivation of medical treatment violates
                                                    exposes the inmate ‘to undue suffering or
a prisoner’s Eighth Amendment right not
                                                    the threat of tangible residual injury,’”
to be subjected to cruel and unusual
                                                    MCCII, 834 F.2d at 346 (quoting Westlake
punishment.     “Only ‘unnecessary and
                                                    v. Lucas, 537 F.2d 857, 860 (6th Cir.
wanton infliction of pain’ or ‘deliberate
                                                    1976)), and (2) “where ‘knowledge of the
indifference to the serious medical needs’
                                                    need for medical care [is accompanied by
of prisoners are sufficiently egregious to
                                                    the] . . . intentional refusal to provide that
rise to the level of a constitutional
                                                    care,’” id. (quoting Ancata v. Prison
violation.” White v. Napoleon, 897 F.2d
                                                    Health Servs., 769 F.2d 700, 704 (11th
103, 108-09 (3d Cir. 1990) (quoting
                                                    Cir. 1985)) (alterations in original).
Estelle v. Gamble, 429 U.S. 97, 103 (1976)
(quoting Gregg v. Georgia, 428 U.S. 153                 The Estelle standard “‘requires
(1976))).      Allegations of medical               deliberate indifference on the part of the
malpractice are not sufficient to establish         prison officials and it requires the
a Constitutional violation. See id. (citing         prisoner’s medical needs to be serious.’”
Estelle, 429 U.S. at 106); Monmouth                 Id. (quoting West v. Keve, 571 F.2d 158,
County Correctional Institutional Inmates           161 (3d Cir. 1978)). Spruill’s complaint
v. Lanzaro, 834 F.2d 326, 346 (3d Cir.              satisfies the second prong. First, his back
1987) (MCCII) (citing Estelle, 429 U.S. at          condition itself has allegedly required
106 & n.14; Gittlemacker v. Prasse, 428             significant and continuous medication, and
F.2d 1, 6 (3d Cir. 1970)); see also Daniels         has caused him excruciating pain. Second,
v. Williams, 474 U.S. 327, 332-34 (holding          within the brief period described in his
that negligence is not compensable as a             complaint, Spruill claims to have fallen or
Constitutional deprivation).        “[M ]ere        collapsed from the pain twice (first on
disagreement as to the proper medical               May 4, and again on May 9), exposing
treatment” is also insufficient. MCCII,             himself to further injury. The extreme
834 F.2d at 346 (citing Bowring v.                  pain and real possibility of permanent
Godwin, 551 F.2d 44, 48 (4th Cir. 1977);            injury could qualify Spruill’s condition as
Massey v. Hutto, 545 F.2d 45, 46 (8th Cir.          a serious medical need. Naturally, this
1976) (per curiam)).                                will need to be fleshed out with further
                                                    evidence (e.g., expert medical testimony),
   As we explained in White, the Estelle
                                                    but at the motion-to-dismiss stage, the
“deliberate indifference to serious medical
                                                    complaint is certainly adequate in this
needs” standard is clearly met when a

                                               19
respect. The closer question is whether             experts (Dr. McGlaughlin and Brown in
Spruill has alleged facts supporting the            this case), a non-medical prison official
inference that Gooler, Dr. McGlaughlin,             will generally be justified in believing that
and Brown were deliberately indifferent             the prisoner is in capable hands. This
(or intentionally malicious) with respect to        follows naturally from the division of
his condition. For reasons that will                labor within a prison. Inmate health and
become apparent, we treat Gooler first,             safety is prom ote d by div iding
and then Dr. McGlaughlin and Brown                  responsibility for various aspects of inmate
together.                                           life amo ng g uards, administrators,
                                                    physicians, and so on. Holding a non-
       A. Claims Against Gooler
                                                    medical prison official liable in a case
    Durmer v. O’Carroll, 991 F.2d 64 (3d            where a prisoner was under a physician’s
Cir. 1993), resembles the case at bar in            care would strain this division of labor.
that the plaintiff-prisoner (Durmer) sued           Moreover, under such a regime, non-
both medical and non-medical prison                 medical officials could even have a
officials. With respect to the non-medical          perverse incentive not to delegate
prison officials, Barker and Fauver, we             treatment responsibility to the very
explained:                                          physicians most likely to be able to help
                                                    prisoners, for fear of vicarious liability.
   [W]e believe that summary
   judgment was proper with respect                     Accordingly, we conclude that, absent
   to defendants Barker and Fauver.                 a reason to believe (or actual knowledge)
   The only allegation against either               that prison doctors or their assistants are
   of these two defendants was that                 mistreating (or not treating) a prisoner, a
   they failed to respond to letters                non-medical prison official like Gooler
   Durmer sent to them explaining his               will not be chargeable with the Eighth
   predicament.          Neither of these           Amendment scienter requirement of
   d e f e n d a n t s , how ever, i s a            deliberate indifference. Thus dismissal of
   physician, and neither can be                    Spruill’s claims against Gooler after the
   considered deliberately indifferent              point at which Spruill was first under
   simply because they failed to                    medical care is appropriate because Spruill
   respond directly to the medical                  bears the burden of proving (and hence
   complaints of a prisoner who was                 pleading) facts supporting the defendants’
   already being treated by the prison              mental states, see Singletary v. Pa. Dep’t
   doctor.                                          of Corr., 266 F.3d 186, 192 n.2 (3d Cir.
                                                    2001), and he has failed to so plead with
Id. at 69 (footnote omitted). Although
                                                    respect to Gooler. 12
Durmer was decided at the summary
judgment stage, its holding can be readily
imported into the motion-to-dismiss stage:            12
                                                        We do not find our admonition in
If a prisoner is under the care of medical
                                                    Alston v. Parker, 363 F.3d 229, 233-34

                                               20
    With respect to Spruill’s claims against        treatment . . . expos[ing] the inmate to
Gooler in the period before he was under            undue suffering” or “knowledge of the
medical care— i.e., from his May 2 arrival          need for medical care” coupled with an
at SCI-Coal, through his fall and face              “intentional refusal to provide that care.”
injury on May 4, to Dr. McGlaughlin’s               834 F.2d at 346 (quotation marks and
first visit to his cell on May 5—we also            citations omitted). Therefore, Spruill has
conclude that Spruill has not stated a claim        not stated a claim against Gooler and we
against Gooler. First, Spruill did sign up          will affirm the judgment of the District
for sick call on May 3, and he was seen by          Court dismissing the suit against Gooler.
an (unidentified) nurse on May 4; hence he
                                                    B. Claims Against Dr. McGlaughlin and
was receiving a minimal measure of
                                                                   Brown
medical attention. Second, Spruill does
not allege that his condition was so dire               Though Spruill’s allegations about Dr.
and obvious that Gooler’s failure to                McGlaughlin’s and Brown’s course of
summon immediate medical attention on               treatment (or nontreatment) pale next to
May 4 (and to instead let the sick call             the allegations in such cases as White, 897
process run its course) amounted to                 F.2d 103, Spruill’s complaint nonetheless
deliberate indifference. The facts as               sufficiently attributes a mental state of
Spruill himself describes them simply do            deliberate indifference (or worse) to both
not amount to the MCCII examples of                 Dr. McGlaughlin and Brown. Especially
“deny[ing] reasonable requests for medical          when read in light of Alston, 363 F.3d at
                                                    233-34 & n.6, several excerpts from
                                                    Spruill’s complaint suffice to make the
                                                    point: Spruill asserts that due to Dr.
& n.6 (3d Cir. 2004), applicable to this
                                                    McGlaughlin’s and Brown’s “lack of
specific point. In Alston, we reaffirmed
                                                    proper medical care, the plaintiff was
that pro se complaints (especially from
                                                    subjected to the possible risks of a
civil rights plaintiffs) should be read
                                                    permanent disability or an fatal or serious
liberally, and noted that prisoners in
                                                    injury.” We have held that “the threat of
particular are often at an informational
                                                    tangible residual injury” can establish
disadvantage that may prevent them from
                                                    deliberate indifference. MCCII, 834 F.2d
pleading the full factual predicate for
                                                    at 346 (quoting Westlake, 537 F.2d at
their claims. Id. Spruill’s complaint is
                                                    860). Spruill further claims that Dr.
lacking not because it fails to allege
                                                    M cG laugh lin and B row n acte d
specific facts to support Gooler’s mental
                                                    “maliciously and sadistically,” and that
state (which, at all events, would be
                                                    those actions were “intended to inflict pain
unnecessary under our notice pleading
                                                    on the plaintiff without any medical
standard, see id.), but rather because it
                                                    justification.”    If proven, intentional
does not so much as suggest that Gooler
                                                    conduct of this sort plainly makes out an
was aware of the alleged inadequacies in
                                                    Eighth Amendment violation. And finally,
Spruill’s medical treatment.

                                               21
according to Spruill, Brown and Dr.                  Amendment rights. We will therefore
McGlaughlin refused to examine him on                reverse the judgment of the District Court,
multiple occasions and Dr. McGlaughlin               and remand for further proceedings, with
instead accused him of “playing games”;              respect to Dr. McGlaughlin and Brown.
when Dr. M cGlaughlin ultimately did
examine him, he twisted Spruill’s legs “as
if he was trying to shape a pretzel,” and
Spruill “repeatedly told Defendant
McGlaughlin that the examination was
causing additional pain to his back and
leg.”
    In sum, Spruill has connected his
factual allegations to the alleged mental
states of Dr. McGlaughlin and Brown.
That he believes their actions were not
only deliberately indifferent, but malicious
and sadistic, reinforces the sufficiency of
his complaint. Since at this stage we are
making no judgment about what actually
happened, but only about the sufficiency
of the pleadings, we must take Spruill’s
factual allegations, and the reasonable
inferences therefrom, as true. We will
therefore reverse the District Court’s
dismissal of Spruill’s suit against Dr.
McGlaughlin and Brown.


             IV. Conclusion
    The judgment of the District Court
with respect to Gooler will be affirmed on
the ground that Spruill has failed to state a
claim upon which relief can be granted for
a violation of his Eighth Amendment
rights by Gooler. With respect to Dr.
McGlaughlin and Brown, we hold that
Spruill has met the exhaustion requirement
of § 1997e(a), and that he has stated a
claim for violation of his Eighth

                                                22
23